DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 12/7/2021.
Claims 1-20 are pending. Claims 1 and 12 are currently amended.  Claims 1, 9 and 12 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 12/7/2021, with respect to 112 and Prior Art Rejections, as indicated in line numbers 1-2 of the office action mailed 9/22/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 1 and 12 are allowed via an Examiner’s Amendment as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contacted the Attorney of Record, Jay P. Beale (Reg. No: 50,901), for an examiner’s amendment on 1/21/2022. Authorization for this examiner’s amendment was given by Attorney Beale on 1/21/2022.  
The application has been amended as follows:
In the Claims, amend Claim 12 as follows:

forming hard mask patterns by sequentially depositing a support mask layer, a polycrystalline silicon layer, and a hard mask layer on a substrate, and etching the hard mask layer; 
forming pre-polycrystalline silicon patterns by etching the polycrystalline silicon layer using the hard mask patterns as an etch mask; 
oxidizing opposite side surfaces of the pre-polycrystalline silicon patterns to form polycrystalline silicon patterns and a silicon oxide layer; 
forming spacer patterns covering side surfaces of the silicon oxide layer;  
forming a sacrificial layer on a top surface of the support mask layer to cover the silicon oxide layer and the spacer patterns, 
wherein [[the]] a width of [[some]] a first set of the polycrystalline silicon patterns formed by oxidizing the pre-polycrystalline silicon patterns is different from [[the]] a width of [[the rest]] a second set of the polycrystalline silicon patterns.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming an isolation film on the substrate such that upper portions of the activation pins are exposed”.
Claims 2-8 are allowed as being dependent on allowed claim 1.
Regarding independent claim 9, the claim is allowed for reasons as previously indicated in line number 4 of the office action mailed on 9/22/2021.
Claims 10-11 are allowed as being dependent on allowed claim 9.
Regarding independent claim 12, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a width of a first set of the polycrystalline silicon patterns formed by oxidizing the pre-polycrystalline silicon patterns is different from a width of a second set of the polycrystalline silicon patterns”.
Claims 13-20 are allowed as being dependent on allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895